DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an actuator drive circuit for a liquid discharge apparatus, comprising: 
 	a discharge waveform generating circuit configured to generate a plurality of drive waveforms to be applied to an actuator, the plurality of drive waveforms corresponding to a plurality of gradation values of gradation scale data; 
 	a sleep waveform generating circuit configured to generate a sleep waveform to be applied to the actuator, the sleep waveform causing a voltage of the actuator to transition to a first voltage without liquid discharge from a nozzle associated with the actuator, the sleep waveform corresponding to a first gradation value that is different from any of the plurality of gradation values corresponding to the plurality of drive waveforms; 
 	a wake waveform generating circuit configured to generate a wake waveform to be applied to the actuator, the wake waveform causing the voltage of the actuator to transition to a second voltage higher than the first voltage without liquid discharge from the nozzle, the wake waveform corresponding to a second gradation value that is different from any of the plurality of gradation values corresponding to the plurality of drive waveforms and the first gradation value; and 
 	a bias hold waveform generating circuit configured to generate a bias hold waveform, the bias hold waveform causing a voltage of the actuator to be maintained at a third voltage, the third voltage being equal to the second voltage.

3.	U.S. Patent application publication number 2018/0207932 to Kusunoki disclosed a similar invention (see Office Action mailed on 10/01/2021). Unlike in the instant application, Kusunoki is silent about “a bias hold waveform generating circuit configured to generate a bias hold waveform, the bias hold waveform causing a voltage of the actuator to be maintained at a third voltage, the third voltage being equal to the second voltage”. 

4. 	Kusunoki is also silent about similar limitations in independent claim 12.

5.	U.S. Patent application publication number 2019/0009531 to Furukawa also disclosed a similar invention (see Office Action mailed on 10/01/2021). Unlike in the instant application, Furukawa is also silent about “a bias hold waveform generating circuit configured to generate a bias hold waveform, the bias hold waveform causing a voltage of the actuator to be maintained at a third voltage, the third voltage being equal to the second voltage”.

6. 	Furukawa is also silent about similar limitations in independent claim 12.

7.	U.S. Patent application publication number 2012/0147082 to Takagi et al. also disclosed a similar invention (see Office Action mailed on 10/01/2021). Unlike in the instant application, Takagi et al. are also silent about “a bias hold waveform generating circuit configured to generate a bias hold waveform, the bias hold waveform causing a voltage of the actuator to be maintained at a third voltage, the third voltage being equal to the second voltage”.

8. 	Takagi et al. are also silent about similar limitations in independent claim 12.



10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853